208 Ga. 164 (1951)
65 S.E.2d 596
JONES
v.
CAMP et al.
17463.
Supreme Court of Georgia.
Submitted May 15, 1951.
Decided June 12, 1951.
*165 J. C. Bowden,, for plaintiff.
Grant, Wiggins, Grizzard & Smith, and William G. Grant, for defendants.
HEAD, Justice.
The plaintiff sought to enjoin certain dispossessory-warrant proceedings for the recovery of described premises occupied by the plaintiff. The petition attacked the manner in which the powers of sale in a deed to secure debt (given by the plaintiff and her husband to some of the defendants) had been exercised by the grantees. At the conclusion of the hearing, the court dissolved the temporary restraining order and denied an interlocutory injunction. The bill of exceptions assigns as error the order denying the injunction; the failure of the court "to consider the fact counsel stated he was going to amend"; and "the acts of the court in failing to consider the plaintiff's proffered amendment." Held:
1. The discretion vested in the trial court in the granting or refusal of interlocutory injunctions will not be interfered with by this court, unless manifestly abused. Code, § 55-108. While powers of sale in deeds to secure debt "shall be strictly construed and shall be fairly exercised" (Code, § 37-607), the conflicting testimony in this case is insufficient to show an abuse of discretion by the trial court in denying the interlocutory injunction.
2. The bill of exceptions recites that "no amendment was offered. . nor did counsel ask for any certain time to so amend." Under these circumstances there was nothing for the trial court to do except rule upon the pleadings and evidence actually before the court, and no error is shown by the rulings of the trial court.
Judgment affirmed. All the Justices concur.